UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

WESTERN DIVISION
MARCUS FONTAIN, Case No. 1:19-cy-304
Plaintiff, Black, J.
Litkovitz, M.J.
VS.
APRIL L LANE, et al., REPORT AND
Defendants. RECOMMENDATION

Plaintiff Marcus Fontain filed this civil rights action on April 26, 2019, alleging that
defendants, including a county receiver, lawyers, and others, violated his federal constitutional
rights through their actions in connection with a state court lawsuit concerning his ownership
rights of the Dina Towers Condominium Building (“Dina Towers”) in Hamilton County, Ohio.
(Doc. 1). This matter is before the Court on plaintiff's motion for a temporary restraining order
(“TRO”) (Doc. 4) and plaintiff's amended motion fora TRO. (Doc. 5).

I. Background

The allegations of plaintiffs complaint relate to a state court action concerning plaintiff's
60% ownership, or 18 units, in Dina Towers. In his 191-paragraph complaint, plaintiff alleges
that defendants Harjinder and Jasreen Sandhu, owners of eight units in Dina Towers, filed a
lawsuit in state court to divest plaintiff of his property ownership rights. (Doc. 1 at 4 29-30).
Hamilton County Court of Common Pleas Judge Steven Martin appointed a receiver to manage
the affairs of the Dina Towers during the litigation. (/d. at 40). Plaintiff alleges that the case
ultimately settled, was dismissed with prejudice, and is therefore “procedurally closed.” (/d. at J
32). Plaintiff states that the settlement agreement allowed the receiver to manage Dina Towers
for six months, and the receivership therefore ended on February 11, 2019. (dd. at 4 42).

Plaintiff alleges that despite the case being dismissed with prejudice, the defendants
refiled a lawsuit over the property and numerous motions remain pending in state court. (Id. at
{{ 32, 50). Plaintiff alleges that “[o]ne of the Motions pending ins [sic] asking for an Order to—
allow the foreclosure—on the [sic] all the owners of the condominium units, and especially the
Fontain’s to pay for a sham deficit of the Receiver and to pay for the Receiver’s lawyer.” (id. at
4/32). Plaintiff alleges that after the receivership ended, the state court issued a restraining order
against plaintiff and his wife and agreed to extend the receivership “in violation of the Agreed
Entry of Dismissal with prejudice and in breach of the Settlement Agreement.” (/d. at {9 62-63).
Plaintiff alleges that the state court scheduled a hearing for April 30, 2019 to hear the pending
motions in the action. (Ud. at ¥ 54).

Based on these facts, plaintiff seeks a TRO from this Court “to enjoin the Defendants
from continuing the litigation in the State case pending further proceedings in this Court. . . .”
(Doc. 4 at 2). In his motion for a TRO, plaintiff argues that Hamilton County Court of Common
Pleas Judge Terry Nestor, who replaced Judge Martin, had no authority to extend the
receivership authorized by Judge Martin. (/d. at 3). Plaintiff alleges that defendants have
violated his constitutional rights by obtaining a restraining order against him and extending the
receivership beyond February 11, 2019. (/d.). Plaintiff also filed an amended motion for a TRO.
(Doc. 5). In an affidavit accompanying the motion, plaintiff continues to express discontent with
the state court proceedings and alleges that the state court is devoid of jurisdiction over the case.
(/d. at 2). Plaintiff alleges that the state court continues to allow defendants to breach the
settlement agreement reached in August 2018 and violate the agreed entry of dismissal with
prejudice in violation of his due process rights. (Jd. at 4).

II. Plaintiff’s motions for a TRO (Docs. 4, 5) should be denied.

In determining whether to grant or deny emergency injunctive relief, the Court must
consider four factors: (1) whether the movant has shown a strong or substantial likelihood of
success on the merits; (2) whether the movant will suffer irreparable injury without an
injunction; (3) whether issuance of an injunction would cause substantial harm to others; and (4)
whether the public interest would be served by issuance of an injunction. Liberty Coins, LLC v.
Goodman, 748 F.3d 682, 689-90 (6th Cir. 2014); Overstreet v. Lexington-Fayette Urban Cty.
Gov t, 305 F.3d 566, 573 (6th Cir. 2002) (citing Leary v. Daeschner, 228 F.3d 729, 736 (6th Cir.
2000)). “These factors are not prerequisites which must be met, but are interrelated
considerations that must be balanced together.” Northeast Ohio Coal. for Homeless v. Serv.
Employees Intern. Union, Local 1199 v. Blackwell, 467 F.3d 999, 1010 (6th Cir. 2006) (quoting
Mich. Coal of Radioactive Material Users, Inc. v. Griepentrog, 945 F.2d 150, 153 (6th Cir.
1991)). A TRO is an “extraordinary and drastic remedy” and should “only be awarded upon a
clear showing that the plaintiff is entitled to such relief.” S. Glazer’s Distributors of Ohio, LLC
v. Great Lakes Brewing Co., 860 F.3d 844, 848-49 (6th Cir. 2017) (quoting Munaf v. Geren, 553
U.S. 674, 689-90 (2008); Winter v. Nat. Res. Def. Council, Inc., 555 U.S. 7, 22 (2008)).

A. Plaintiff has not shown a likelihood of success on the merits because the
Younger abstention doctrine presently bars the Court’s consideration of his
claims and he has not demonstrated irreparable harm.

The abstention doctrine formulated by the Supreme Court in Younger v. Harris, 401 U.S.

37 (1971), prohibits federal courts from presiding over matters that are currently pending before
a state court. Absent extraordinary circumstances, federal courts may not interfere with state
criminal proceedings in order to entertain constitutional challenges to the state proceedings. Id.
The Supreme Court has extended this rule to cover state court civil and administrative
proceedings “if the State’s interests in the proceeding are so important that exercise of the federal

judicial power would disregard the comity between the States and the National Government.”
Pennzoil Co. v. Texaco, Inc., 481 U.S. 1, 11 (1987). See also Middlesex Cty. Ethics Comm. v.
Garden State Bar Ass’n, 457 U.S. 423, 435 (1982). Abstention is appropriate when three factors
are satisfied: “(1) state proceedings are pending; (2) the state proceedings involve an important
state interest; and (3) the state proceedings will afford the plaintiff an adequate opportunity to
raise his constitutional claims.” Kelm v, Hyatt, 44 F.3d 415, 419 (6th Cir. 1995) (citing Nilsson
v. Ruppert, Bronson & Chicarelli Co., 888 F.2d 452, 454 (6th Cir. 1989)). See also Gonnella vy.
Johnson, 115 F. App’x 770, 771-72 (6th Cir. 2004).

If the three requirements for abstention are met, the case should be dismissed or stayed
unless the plaintiff can show that one of the exceptions to Younger abstention applies. F: leger Vv.
Thomas, 74 F.3d 740, 750 (6th Cir. 1996). The burden is on the plaintiff to show an exception to
Younger abstention applies. Goodwin v. County of Summit, Ohio, 45 F. Supp.3d 692, 702 (N.D.
Ohio 2014) (citing Squire v. Coughlan, 469 F.3d 551, 552 (6th Cir. 2006) (citation omitted)).
The general exceptions to Younger abstention include “bad faith, harassment, or flagrant
unconstitutionality.” Jd. (citing Squire, 469 F.3d at 552). Courts as a general rule have narrowly
interpreted these exceptions. /d. (internal citations omitted).

All three factors supporting Younger abstention are present in this case. First, plaintiff
admits that a parallel proceeding is currently pending in the Hamilton County Court of Common
Pleas. Plaintiff's allegations in his federal complaint are exclusively concerned with the property
dispute involving his ownership of Dina Towers and the related developments in the state court
proceedings, including the state court’s decision to extend the receivership beyond February 11,
2019. There is a complete overlap between the events and actions at issue and the parties
involved in the state court litigation and the allegations in his federal complaint. Moreover, in

his TRO motion, plaintiff specifically asks the Court to enjoin the defendants from “continuing
the litigation in the State case.” (Doc. 4 at 2).

Second, it is apparent that the state court proceedings involve important property interests
regarding the state court’s decision to extend the receivership. It is evident from plaintiff's own
filings that the state court initially appointed a receiver for the Dina Towers Condominium
Owner’s Association because plaintiff, who gained control over the Owner’s Association Board
by virtue of his ownership or control of 18 of the 30 units in the condominium complex, had
allegedly taken tens of thousands of dollars inappropriately from the Dina Towers Condominium
Owner’s Association and had allegedly mismanaged the association. (TRO, Doc. 4-1 at 5 (citing
State Court Receivership Action, Order Granting Mot. for Appointment of Receiver in Case No.
A1705644)). The allegations in plaintiff's complaint and TRO do not appear to dispute the
initial receiver appointment, but concern the extension of the receivership beyond February 11,
2019. State courts hold “a significant interest in ensuring that the state’s judicial power has been
appropriately exercised and that a court-appointed receiver had properly performed his duties.”
Kircher v. City of Ypsilanti, 458 F. Supp.2d 439, 451 (E.D. Mich. 2006) (collecting cases that
note the importance of a state court’s oversight of its officers). The state also holds important
interests in regulating zoning and land use. See Jureli, LLC v. Schaefer, 53 F. Supp.3d 552, 560
(E.D.N.Y. 2014) (holding that Younger abstention precluded property owner’s constitutional
claims against a receiver who the plaintiff claimed had not been validly appointed by state court).
In light of these important state interests, the Court must abstain from hearing plaintiff's claims
pending the resolution of the state court civil proceedings.

Third, there is no evidence that the pending state civil proceeding cannot provide an
opportunity for plaintiff to raise his constitutional claims. Regarding this factor, the federal court

must presume that the state courts are able to protect the interest of a federal plaintiff. Kelm, 44
F.3d 415, 420 (6th Cir. 1995) (citing Pennzoil Co., 481 U.S. at 15). Plaintiff possesses an
adequate opportunity to raise any constitutional issues in his pending state court action or in a
subsequent appeal. Plaintiff's claims do not constitute the type of “extraordinary circumstances”
recognized by the Sixth Circuit that would permit this Court to intervene in the pending state
civil proceedings. See Berger v. Cuyahoga Cnty. Bar Ass'n, 983, F.2d 718, 723 (6th Cir. 1993)
(quoting Middlesex, 457 U.S. at 435). Plaintiff has not alleged specific facts of bad faith,
harassment, or flagrant unconstitutionality in the state court proceedings. Therefore, plaintiff has
not shown a likelihood of success on the merits at this juncture because abstention under

Younger is appropriate.

Once the Court decides that Younger abstention applies, it must determine whether to
stay the case or dismiss it without prejudice. Goodwin, 45 F. Supp.3d at 704-705 (citing Eidson
v. State of Tennessee Dept. of Children’s Services, 510 F.3d 631, 638 (6th Cir. 2007)). The
proper course of action depends on whether the plaintiff seeks damages or equitable relief. /d. at
705 (citing Nimer v. Litchfield Tp. Bd. of Trustees, 707 F.3d 699, 702 (6th Cir. 2013)). Where
the plaintiff seeks both monetary damages and an injunction of the state proceedings, the federal
lawsuit must be stayed rather than dismissed. James v. Hampton, 513 F. App’x 471, 478 (6th
Cir. 2013). Plaintiff seeks both monetary damages and equitable relief. Therefore, a stay rather
than a dismissal of his federal claims is the proper course of action.

Plaintiff also has not shown that he will suffer irreparable harm without the requested
injunction. “To demonstrate irreparable harm, [plaintiff] must show that . . . [he] will suffer
‘actual and imminent’ harm rather than harm that is speculative or unsubstantiated.” Abney v.
Amgen, Inc., 443 F.3d 540, 552 (6th Cir. 2006). “The possibility that adequate compensatory or

other corrective relief will be available at later date, in the ordinary course of litigation, weigh[s]
heavily against a claim of irreparable harm.” Moody v. Bell, No. 1:08-cv-796, 2009 WL
3011505, at *3 (S.D. Ohio June 26, 2009) (citing Sampson v. Murray, 415 U.S. 61, 90 (1974)).
“A plaintiffs harm is not irreparable if it is fully compensable by monetary damages.”
Basicomputer Corp. v. Scott, 973 F.2d 507, 511 (6th Cir. 1992). Plaintiff has not demonstrated
harm that is imminent or not compensable by monetary damages.
In addition, a TRO is not warranted here because the purpose of a TRO is to preserve the
status quo until a trial on the merits can be held. S. Milk Sales, Inc. v. Martin, 924 F.2d 98, 102
(6th Cir. 1991) (citing University of Texas v. Camenisch, 451 U.S. 390, 395 (1981)). Plaintiff
seeks to “enjoin the Defendants from continuing the litigation in the State case.” (Doc. 4 at 2).
In addition to being inappropriate under Younger, such an extraordinary remedy would not
preserve the status quo of the parties. The Court need not analyze the remaining factors for
injunctive relief because it is clear based on the above considerations that plaintiff is not entitled
to the extraordinary relief he seeks. Plaintiff's requests for a TRO (Docs. 4, 5) should therefore
be denied.
III. Conclusion
Based on the foregoing, it is RECOMMENDED that:
1. Plaintiff's motions for a TRO (Docs. 4, 5) be DENIED.
2. The Court should abstain from exercising its jurisdiction over plaintiff s
claims against defendants pending the conclusion of the state court civil

proceedings.

Date: Ss, f 9 ha _ xo
Karen L. Pirin X

United States Magistrate Judge

 
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

WESTERN DIVISION
MARCUS FONTAIN, Case No. 1:19-cv-304
Plaintiff, Black, J.

Litkovitz, M.J.
Vs.

APRIL L LANE, et al.,

Defendants.

NOTICE

Pursuant to Fed. R. Civ. P. 72(b), WITHIN 14 DAYS after being served with a copy of
the recommended disposition, a party may serve and file specific written objections to the
proposed findings and recommendations. This period may be extended further by the Court on
timely motion for an extension. Such objections shall specify the portions of the Report objected
to and shall be accompanied by a memorandum of law in support of the objections. If the Report
and Recommendation is based in whole or in part upon matters occurring on the record at an oral
hearing, the objecting party shall promptly arrange for the transcription of the record, or such
portions of it as all parties may agree upon, or the Magistrate Judge deems sufficient, unless the
assigned District Judge otherwise directs. A party may respond to another party’s objections
WITHIN 14 DAYS after being served with a copy thereof. Failure to make objections in

accordance with this procedure may forfeit rights on appeal. See Thomas v. Arn, 474 U.S. 140

(1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).
